       Case 1:19-cv-07465-AT-KNF Document 132 Filed 10/08/20 Page 1 of 1
                                                                      Andrew W. Schilling
                                                                      Partner
                                                                      1133 Avenue of the Americas
                                                                      Suite 3100
                                                                      New York, NY 10036
                                                                      T (212) 600-2330
                                                                      aschilling@buckleyfirm.com


                                               October 8, 2020

By ECF
Honorable Analisa Torres
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    The Trustees of Columbia University in the City of New York v. Encyclopaedia Iranica
       Foundation, No. 19 Civ. 7465 (AT)(KNT);
       Encyclopaedia Iranica Foundation v. The Trustees of Columbia University in the City of
       New York, et al., No. 19 Civ. 8562 (AT)(KNF)

Dear Judge Torres:

        We represent Columbia University and Dr. Elton Daniel in these consolidated actions. We
respectfully submit this letter in response to today’s letter from counsel for EIF. In its letter, EIF
complains that Columbia and Dr. Daniel included on their exhibit list, filed yesterday, a declaration
and three exhibits that were submitted in connection with post-hearing briefing.

       As EIF well knows, the materials included on our exhibit list had already been filed with
the Court prior to yesterday’s submission (ECF No. 123), and EIF’s objection to the Court’s
consideration of these documents is also already on record with the Court (ECF No. 125). These
materials were included on our exhibit list solely for the Court’s convenience and for the sake of
completeness, and our submission specifically identifies those exhibits as having been submitted
with post-trial submissions. The Court, of course, has the discretion either to consider these
documents or to exclude them, but in either case there is no legal basis to “strike” them “from the
docket,” which is the odd remedy that EIF’s letter seeks.

        We respectfully submit that, if action is even necessary on EIF’s wholly unnecessary filing,
its request should be denied.

                                                      Respectfully submitted,

                                                      /s/ Andrew W. Schilling

cc: All counsel of record (via ECF)
